CAMPBELL, J.
(concurring speciálly). I agree with the view expressed in the dissenting opinion of MISER, C., that the hoard of adjusters cannot lawfully make any other division of the $2,400 indebtedness than the one they have now in fact made. I do not think they can lawfully apportion it as they say they mean to. But, under the pleadings in this case, I think perhaps MORIARTY, C., is right in saying that that precise question is not raised by this appeal. I therefore join in the views expressed by him in his special concurrence above, adding also that I am quite convinced that a civil township is not a municipal corporation, and this court, in Dring v. St. Lawrence Tp., 23 S. D. 624, 122 N. W. 664, very palpably erred in so indicating.